— Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 15, 1991, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
The expert’s affidavit submitted by plaintiff in opposition to defendant’s motion for summary judgment in this medical malpractice action (see, CPLR 3101 [d] [1] [i]) was sufficient to raise triable issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Concur — Rosenberger, J. P., Ellerin, Kupferman and Kassal, JJ.